DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 3/22/2021.
Claim 6 is amended.
Claims 2-4, 7, and 11 are cancelled.
Claims 1, 5-6, 8-10, 12-31 are pending. Claims 18-31 have been withdrawn.

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.
First, the Applicant argues that the rejection of claim 1 fails to present any motivation which would lead a skilled artisan to combine the alleged curved inlet of Tarrant with the conical shaped outlet of Kane. Specifically, the Applicant argues that it is not at all clear why a skilled artisan would have been motivated to combine these two distinct embodiments of Kane and Tarrant. The Applicant argues that the combination of Egoyants and Kane would appear to achieve the desired effect of expansion and cooling of aerosol, so it is not clear why a skilled artisan would have looked for the teachings of Tarrant to solve the problem which is admittedly solved by Kane. The Examiner does not find this argument persuasive. First, the Examiner notes that the ogee shape of Tarrant is beneficial because it allows the surface to be more easily cleaned (Tarrant; Column 4, lines 46-50). Second, MPEP 2144.06(II) states that substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. Since both Tarrant and Kane a specific geometry for expanding and cooling aerosol; (Column 4, lines 42-46 and Paragraph 14 respectively), it would have been obvious to substitute those configurations.
Second, the Applicant argues that the combination of Egoyants and Kane appear to teach away from the further combination of Tarrant. The Applicant argues that since Kane already admittedly facilitates the desired expansion and cooling, it is not clear why a skilled artisan would look to Tarrant to 
Third, the Applicant argues that the rejection of claim 1 relies upon unexpected results unbeknownst to a skilled artisan prior to the present application. The Examiner respectfully disagrees. First, the Applicant has the burden to establish results are unexpected and significant. See MPEP 716.02(b). The Applicant points to [0043] to show that the results are unexpected. [0043] merely describes changing the particle size of the aerosol, a result that Kane describes (see Paragraph 14). The Applicant has not established that the results are both unexpected and significant over the prior art. 
Fourth, the Applicant amends claim 6 to recite the through has a diameter in the range of 1.0 mm to 3.0 mm, and argues that Kane teaches a through region between 3.175-4.7625 mm, which is unambiguously outside the claimed range. The Examiner has noted the Applicant’s argument, but does not find it persuasive. Specifically, Kane teaches the diameter of about 0.125-0.1875 inches (Paragraph 47) and that the word “about” is used to include a tolerance of 10% (Paragraph 70). Therefore, Kane teaches a lower limit of 0.1125 inches, or 2.8575 mm. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Egoyants et al. (US 2014/0270726) in view of Kane (US 2014/0261492) and Tarrant (US 3796223).
Regarding claims 1, Egoyants discloses an apparatus configured to heat smokable material to volatilize at least one component of the smokable material (abstract) comprising:
a mouthpiece (6; equivalent to a body) inserted into a housing (7; Fig. 1-2) of the apparatus comprising an energy source (2) such as a battery (Paragraph 53; equivalent to an electronic smoking device), the mouthpiece having a second end (9; equivalent to a first surface) and a second surface (see annotated Fig. 3);
a through-hole extending from the first surface to the second surface (see Fig. 3) in which a user can inhale volatilized compounds (Paragraph 53);
wherein the through-hole includes:
an exit located in the first surface (see annotated Fig. 3; interpreted as the downstream end of the mouthpiece);
an inlet located in the second surface (see annotated Fig. 3; interpreted as the upstream end of the mouthpiece), wherein the second surface is positioned on the body and configured for insertion into the housing (see Fig. 1-2) 
and throat positioned between the exit and inlet (see annotated Fig. 3) having a throat region having a cylindrical shape.
	Regarding the claim limitation “the through-hole shape configured to adjust characteristics of flow between the first surface and the second surface,” while Egoyants does not explicitly disclose the limitation, Egoyants discloses the mouthpiece has a tapering inlet region leading to a cylindrical throat region. One of ordinary skill in the art would appreciate that the changing diameter of the mouthpiece inherently changes characteristics of flow based on principles of fluid dynamics. 

    PNG
    media_image1.png
    419
    623
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    248
    327
    media_image2.png
    Greyscale

	However, Egoyants is silent as to wherein the exit has a larger diameter than a diameter of the throat; an inlet region of the through-hole between the inlet and the throat has a curved shape, and an exit region of the through hole-between the throat and the exit has a cone shape.
Kane teaches an electronic smoking article having a sheath flow and aerosol promoter (SFAP) insert (abstract), the SFAP insert (220) having an hourglass-like shape (see Fig. 7-8) comprising a mixing chamber (46) immediately upstream of the SFAP insert (Fig. 7-8) allowing the aerosol to expand and cool causing the vapor to supersaturate and nucleate to form particles (Paragraph 40, 46) and leading to a constriction (230) having a reduced diameter, which leads to a growth cavity (240), wherein the 

    PNG
    media_image3.png
    292
    686
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the through-hole of Egoyants to have an hourglass shape as in Kane order to achieve predictable results of formation of smaller particle sized aerosols (Kane; Paragraph 14) with the benefit of the further expansion and cooling after the constriction portion enhances aerosol formation (Kane; Paragraph 14) which leads to high delivery rates (Kane; Paragraph 46). Additionally, a change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).
	Tarrant teaches a cigarette holder (abstract) comprising a mouthpiece member (11; see Fig. 6-7) comprising a smoke expansion chamber (57) having an ogee profile such that smoke entering is expanded and cooled (Column 4, line 42-50; equivalent to a curved inlet region), a mouthpiece bore (26), and a flared region (25) causing smoke to expand and cool (Column 4, lines 35-41). 

Regarding claim 8, modified Egoyants discloses the mixing chamber (Kane; 46; equivalent to an inlet region) has a first length (Kane; see Fig. 7), an exit region (Kane; see annotated Fig. 7; interpreted as the region between the constriction 230 and growth cavity 240) has a second length (Kane; see Fig. 7), and a constriction (Kane; 230; equivalent to a through region between the inlet and exit regions) has a third length (Kane; see Fig. 7), wherein the second length is longer than the third length (Kane; see Fig. 7) and the third length is longer than the first length (Kane; see Fig. 7).
Regarding claim 16, modified Egoyants discloses the throat having a cylindrically-shaped wall between the first and second surfaces (see Fig. 3).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Egoyants et al. (US 2014/0270726) in view of Kane (US 2014/0261492) and Tarrant (US 3796223) as applied to claim 1 above, and further in view of Thorens et al. (US 2013/0306064).
Regarding claim 5, modified Egoyants discloses the flow discharge device as discussed above with respect to claim 1 wherein the throat has a smaller diameter than the exit and the inlet.
However, modified Egoyants is silent as to the inlet having a larger diameter than that of the exit. 
Thorens teaches an aerosol generating system (abstract) comprising a mouthpiece end (103) including an aerosol forming chamber (127) and air outlet (125) having cross sectional dimension of w (see Fig. 3-4), wherein the width of the outlet affects the following variables:
if w is relatively small, the aerosol passing through the air outlet is concentrated or having an increased density so that condensation may be increased which increases droplet or particle size;
a relatively small w increases the resistance to draw (RTD) and may cause increased turbulence of the airflow in the housing;
a relatively large cross sectional width increases the diffusion angle of the aerosol;
a relatively large cross sectional width may help prevent leakage of condensation (Paragraph 71).

Regarding claim 6, modified Egoyants discloses a constriction has a reduced diameter about 0.125 inch to 0.1875 inch (Kane; Paragraph 47 and 70). It is noted that the word “about” is used to include a tolerance of 10% (Kane; Paragraph 70). Therefore, modified Egoyants teaches a lower limit of 0.1125 inches, or 2.8575 mm. 
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Egoyants et al. (US 2014/0270726) in view of Kane (US 2014/0261492) and Tarrant (US 3796223) as applied to claims 8 and 11 above, and further in view of Adams et al. (US 5692526).
Regarding claim 9, modified Egoyants discloses the flow discharge device as discussed above with respect to claim 8, wherein the constriction (Kane; 230) is about 0.25 inch to about 0.5 inch long (Kane; Paragraph 47; about 0.25 inch is equivalent to about 6.35 mm; equivalent to a third length) and the first length is less than 6.35 mm and the third length is longer than 6.35 mm.
However, modified Egoyants is silent as to a first length in the range of 0.75 mm to about 2.0 mm, a second length in the range from about 1.0 mm to about 4.0 mm, and the third length is in the range from about 0.75 mm to about 3.0 mm.
Adams teaches an electrical cigarette system (abstract) comprising a double-belled plug (75) having flutes (91), wherein the depth, length, and shape of the flutes can be configured to adjust pressure drops through the flutes to adjust resistance to draw of the cigarette and manipulate proportional content of solid phase verses gas phase content of the aerosol (Column 11, lines 25-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the depth, length, and shape of the through-hole of Kane as in Adams in order to obtain various of pressure drops, resistance to draw, and proportion of solid phase verses gas 
Regarding claim 12, modified Egoyants discloses the flow discharge device as discussed above with respect to claim 11 wherein the diverging exit region comprises a conical section.
However, Egoyants is silent as to a diverging exit region comprising a conical section having an exit angle of fifteen degree or thirty degrees.
	Kane further teaches a mouth-end insert (20) with diverging outlets (21) and off-axis passages (23) wherein the off-axis passages are angled at 5-60° with respect to the central longitudinal axis (Paragraph 60).
Adams teaches an electrical cigarette system (abstract) comprising a double-belled plug (75) having flutes (91), wherein the depth, length, and shape of the flutes can be configured to adjust pressure drops through the flutes to adjust resistance to draw of the cigarette and manipulate proportional content of solid phase verses gas phase content of the aerosol (Column 11, lines 25-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exit region of modified Egoyants to be angled at 5-60° as in Kane in order to more completely distribute aerosol throughout a mouth of a smoker during use and to remove droplets (Kane; Paragraph 60). Furthermore, it would have been obvious to said skilled artisan to have changed the depth, length, and shape of the through-hole of modified Egoyants as in Adams in order to obtain various of pressure drops, resistance to draw, and proportion of solid phase verses gas phase content of aerosol (Adams; Column 11, lines 25-30) because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)). Lastly, a change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Egoyants et al. (US 2014/0270726) in view of Kane (US 2014/0261492) and Tarrant (US 3796223)  as applied to 1 above and as evidenced by Princeton (Bernoulli’s Equation).
Regarding claim 10, modified Egoyants discloses an inlet region having a decreasing cross-sectional area (see Fig. 3) and the exit region (Kane; see annotated Fig. 7; interpreted as the region between the constriction 230 and the growth cavity 240) has an increasing cross-sectional area (Kane; see Fig. 7).
As evidenced by Princeton, a decreasing cross-sectional area means that the velocity of the fluid is increasing or accelerating, and conversely an increasing cross-sectional area means that the velocity of the fluid is decreasing or decelerating (Page 2). Therefore, modified Egoyants implicitly discloses that the mixing chamber is shaped to accelerate the flow velocity and the exit region of the through-hole is shaped to decelerate flow velocity.
Claims 13-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Egoyants et al. (US 2014/0270726) in view of Kane (US 2014/0261492) and Tarrant (US 3796223) as applied to claim 1 above, and further in view of Georgiou et al. (GB 2021925 A).
Regarding claims 13-15, Egoyants discloses the flow discharge device as discussed above with respect to claim 1.
However, Egoyants is silent as to wherein the first surface includes a pattern indicative of the through-hole shape, and wherein the pattern has a depth into the first surface and the body further includes a plurality of ribs extending from the first surface to the second surface along a length of the through-hole.
Georgiou teaches a tar extraction device for cigarettes (abstract) the tar extraction device (5; Fig. 1; Page 1, line 113-120) comprising a funnel shape (Fig. 2, 4, 6-11), wherein the surface of the funnel shape portion is multi-planar and is provided with a series of ridges separated by valleys (12; Fig. 3; Page 2, line 21-30; interpreted as a pattern, and the ridges are interpreted as a rib), extending from the upstream periphery of the funnel shaped portion to the aperture (Page 2, line 21-30; interpreted as extending from the first surface to the second surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egoyants by adding a multi-planar pattern that extends from the first surface to the second surface as in Georgiou to create a swirling motion and imparts additional velocity (Georgiou; Page 1, line 58-63).
Regarding claims 17-18, Egoyants discloses the flow discharge device as discussed above with respect to claim 1.
However, Egoyants is silent as to comprising a plurality of through-holes extending from the first surface to the second surface, the plurality of through holes collectively being shaped to adjust characteristics of flow between the first surface and the second surface, and wherein the body includes a protrusion positioned to direct flow toward at least one of the plurality of through-holes.
Georgiou teaches a tar extraction device for cigarettes (abstract) the tar extraction device (5; Fig. 1; Page 1, line 113-120) comprising a funnel shape (Fig. 2, 4, 6-11), wherein the surface of the funnel shape portion is multi-planar and is provided with a series of ridges separated by valleys extending from the upstream periphery of the funnel shaped portion to the aperture (12; Fig. 3; Page 2, line 21-30; interpreted as a plurality of through-holes, additionally the valleys and ridges are interpreted as a protrusion), the through holes creates a swirling motion (Page 1, line 58-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egoyants by adding a multi-planar pattern that extends from the first surface to the second surface as in Georgiou to create a swirling motion and imparts additional velocity (Georgiou; Page 1, line 58-63).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747